Title: To Thomas Jefferson from David Hartley, 7 December 1790
From: Hartley, David
To: Jefferson, Thomas



Dear Sir
Golden Square Dec 7 1790

I have lately had some conversation with Mr. Bolton of Soho near Birmingham relative to a proposed recoinage of the Copper money of this Country, for which he is at present in negotiation with the British ministry. Upon this occasion he has shewn to me from the Charles town Gazette of april 14 1790 the report which you have presented to Congress upon a similar point in your States, by which I find that he or his friend Mr. Mitchell, has had a similar negotiation with you. Mr. Bolton is a very excellent mechanic and has many excellent artists in his employ, and would I doubt not execute such an undertaking to his own honour, and to the satisfaction of your Country. The same apparatus may serve in the first instance for both Countries. It has cost a very large sum of money to Mr. Bolton. I conceive that his views and yours are not at all inconsistent, but perfectly coincident.
By the first part of your report you seem entirely to approve of Mr. Bolton as the undertaker. But you object to a foreign dependence for the supply of your coinage. This objection appears for the reasons assigned to be very forcible and decisive. The right of sovereignty in Coinage is most essential in Gold and Silver. But it is not so essential in Copper. Copper is not esteemed in this country as Coin. It is only esteemed as a convenient merchandize of exchange. Several companies in this Country coin their own medals in copper as pence and half pence, and give and receive them in the intercourse of payments. I understand that  Mr. Boltons proposition to you is upon similar ground to this. He proposes as a manufacturer and merchant to supply your Country in this first instance with your subaltern copper money, but he has not the most distant view that the sovereign mint for gold, and Silver in your states should be established at his Soho. He proposes merely in this first instance that he should supply you with the merchandize of the Copper money which you now want for immediate use, and that he should execute this by means of the apparatus which he has provided for such purposes in this country. After that he proposes to transfer all his apparatus to your Country if you desire to become purchasers, and in the mean-time, in the course of the proposed coinage for you, he will be very ready to instruct any workmen from the united States who shall be sent to him by public authority, in the arts and use of his mint so that even your first copper coinage may be executed by the handicraft of your own Countrymen. His mint is fundamentally improved in all the most essential points, which upon the completion of the first essay and necessary instructions, will be transplanted for ever after for the adoption and use of the sovereign power of your Country.
Mr. Bolton will transmitt to you his proposals specifically, by the next mail subsequent to the date of this letter, which I have taken the liberty of addressing to you, because I think it a point of justice which is due to an eminent manufacturer as such, and much more so in consideration of his universal and approved character for liberality and honor in all his mercantile transactions. To this I shall only add one personal motive for myself which is to take this opportunity which incidentally offers itself of reviving to your recollection the name and memory of an old friend and fellow labourer with you in the common causes of peace and friendship between our two Countries. I am Dear Sir with the greatest regard Ever most sincerely yours,

D Hartley


P.S. Mr. Bolton informs me that he is now making specimens of guineas by the approbation of government which have the following properties, viz. 1st. They are equally expressive of the devise with common guineas. 2dly. Altho the head is in bas relief yet it does not rise above the general surface of the piece, and these are no prominent parts nor roughnesses because the letters arms and inscriptions are en creux and resemble engraving and yet they are of a very fine polish, on the edges and on both the sides. 3dly. The Coins are perfectly round and of equal diameter so that when  twenty of them are heaped upon one another they resemble a polished solid cylinder of gold. Thus they will be less subject to loss of weight by common wear and tear and perfectly being of one diameter and thickness they may be easily distinguished from base or diminished guineas by means of a small gauge contrived for that purpose which may be carried in the pocket with as little inconvenience as a half crown piece. The polish is curious and not produced by the twist of the parisian press which is found by experience to deprive the die of its sharpness and spirit by the stricking of a few pounds weight of the coin, altho it will strick specimens very beautifully.

